Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed 09/15/20 Application No. 15/795,930 in which claim 7 has been canceled and claim 21 has been added. Claims 1-6 and 8-21 are pending in the application, all of which are ready for examination by the examiner.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-6 and 8-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent 10,630,566) in view of Donlan (U.S. Patent 9,171,019).

As per claims 1, 8 and 15, Nguyen discloses a system, a method, a non-transitory computer readable medium comprising:
one or more processors; (See Fig. 11, col. 25, ll 4-16, wherein a processor is disclosed; Nguyen.)
memory storing instructions that, when executed by the one or more processors, cause the system to perform: (See Fig. 11, col. 25, ll 4-16, wherein a processor is disclosed; Nguyen.)
receiving, by a first set of service nodes, a first transaction of a plurality of transactions to be performed on data stored in a database, (See Fig. 4, col. 14, ll 23-36, wherein transactions are sent to server nodes is disclosed; as taught by Nguyen.)
receiving, by a first dedicated timelock node of a set of dedicated timelock nodes from a first service node of the first set of service nodes, a request for a timestamp, and wherein the odd number is at least three, and wherein each of the dedicated timelock nodes executes a respective timestamp service capable of determining and assigning timestamps for each of the plurality of transactions; (See col. 3, ll 7-25 and col. 12, ll 24-45, wherein locking service is disclosed, also See col. 11, ll 36-59, wherein registry logical timestamp counter using 64-bit integer and value of timestamp is disclosed, also See col. 16, ll 11-16, wherein assigning a timestamp is disclosed; as taught by Nguyen.)
wherein the set of dedicated timelock nodes is designated to perform the respective timestamp services on behalf of and in lieu of the first set of service nodes and the second set of service nodes; (See col. 10, ll 40-57, wherein method of performing operations by different nodes in which “It may also be possible for a client process 315 that has established affinity with a particular SPN 122 of the DSM collective to switch to another SPN at any time. This may in general be done arbitrarily, in response to a node failure, in response to the node becoming overloaded, in response to a scheduler component indicating that the client should switch to another node, and/or in response to various other events…” is disclosed, also See Fig. 3, col. 12, ll 46-57, wherein DSM SPC executing operations on behalf of a client process is disclosed; as taught by Nguyen.)
 (See col. 11, ll 39-59, wherein value of timestamp is disclosed, also See col. 16, ll 11-16, wherein assigning a timestamp is disclosed; as taught by Nguyen.)
However, Nguyen fails to disclose wherein the first set of service nodes is assigned to perform the first transaction, and a second set of service nodes is assigned to perform a second transaction of the plurality of transactions; assigning, in response to determining the value of the timestamp, the timestamp to the first transaction; assigning a lock on the timestamp; performing the first transaction on the data; refreshing the lock while performing the first transaction on the data; checking a validity of the lock after performing the first transaction on the data; and responsive to the lock being valid, committing a result of performing the first transaction on the data.
On the other hand, Donlan teaches wherein the first set of service nodes is assigned to perform the first transaction, and a second set of service nodes is assigned to perform a second transaction of the plurality of transactions; (See col. 3, ll 4-31, wherein a cluster of server nodes is disclosed, also See Fig. 9, col. 9, ll 17-35 and col. 18, ll 27-67, wherein locking entities on compute nodes in the system is disclosed; as taught by Donlan.)
assigning, in response to determining the value of the timestamp, the timestamp to the first transaction; (See col. 2, ll 58-67 and col. 3, ll 25-31, wherein timestamp and timestamp value is disclosed; as taught by Donlan.)
 (See col. 3, ll 4-31, wherein obtaining a lock on an item is disclosed; as taught by Donlan.)
performing the first transaction on the data; (See col. 3, ll 9-22, wherein performing transactions is disclosed; as taught by Donlan.)
refreshing the lock while performing the first transaction on the data; (See col. 5, ll 55-66, col. 6, ll 21-32, wherein updating session cache is disclosed; as taught by Donlan.)
checking a validity of the lock after performing the first transaction on the data; (See col. 5, ll 55-66, col. 6, ll 21-32, wherein validity of a session is disclosed; as taught by Donlan.)
and responsive to the lock being valid, committing a result of performing the first transaction on the data. (See col. 9, ll 1-16 and col. 16, ll 26-29, wherein returning a transaction results is disclosed; as taught by Donlan.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Donlan teachings in the Nguyen system. Skilled artisan would have been motivated to incorporate method to implement lock service and track state of sessions table taught by Donlan in the Nguyen system with service-providing cluster of nodes.  In addition, both of the references (Nguyen and Donlan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transaction processing.  This close relation between both of the references highly suggests an expectation of success. 

claims 2, 9 and 16, Nguyen fails to disclose wherein the instructions further cause the system to perform: responsive to the lock being invalid, removing the result of performing the first transaction on the data. 
On the other hand, Donlan teaches wherein the instructions further cause the system to perform: responsive to the lock being invalid, removing the result of performing the first transaction on the data .(See col. 10, ll 23-29, wherein deleting and marking invalid session ID information is disclosed; as taught by Donlan.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Donlan teachings in the Nguyen system. Skilled artisan would have been motivated to incorporate method of deleting session ID information being invalid taught by Donlan in the Nguyen system with service-providing cluster of nodes.  In addition, both of the references (Nguyen and Donlan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transaction processing.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 3, 10 and 17, the combination of Nguyen and Donlan further discloses wherein the lock is assigned on the timestamp based on the set of dedicated timelock nodes. (See col. 3, ll 7-25 and col. 12, ll 24-45, wherein locking service is disclosed, also See col. 11, ll 39-59, wherein value of timestamp is disclosed, also See col. 16, ll 11-16, wherein assigning a timestamp is disclosed; as taught by Nguyen.)

As per claims 4, 11 and 18, Nguyen fails to disclose wherein the first transaction is performed by a second service node of the first set of service nodes while the first service node provides the request for the timestamp to the first dedicated timelock node of the set of dedicated timelock nodes. 
On the other hand, Donlan teaches the first transaction is performed by a second service node of the first set of service nodes while the first service node provides the request for the timestamp to the dedicated timelock node of the set of dedicated timelock nodes. (See col. 3, ll 1-30 and col. 4, ll 11-30, wherein locking entities and obtaining a lock on an item are disclosed, also See col. 5, ll 11-41 and col. 18, ll 27-67, wherein multiple nodes and commit timestamp of a transaction are disclosed; as taught by Donlan.) 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Donlan teachings in the Nguyen system. Skilled artisan would have been motivated to incorporate lockable items taught by Donlan in the Nguyen system with service-providing cluster of nodes.  In addition, both of the references (Nguyen and Donlan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transaction processing.  

As per claims 5, 12 and 19, the combination of Nguyen and Donlan discloses wherein the three set of dedicated timelock nodes includes a leader timelock node. (See col. 15, ll 21-38, wherein primary node is disclosed; as taught by Nguyen.)

As per claims 6, 13 and 20, the combination of Nguyen and Donlan further discloses wherein the timestamp is assigned based on an order in which the first transaction is received with respect to the second transaction of the plurality of transactions. (See col. 16, ll 20-26, wherein executing operations of transactions in sequence is disclosed; as taught by Nguyen.)

As per claim 14, the rejection of claim 8 is hereby incorporated by reference, the combination of Nguyen and Donlan further discloses wherein the lock is stored in random access memory. (See col. 25, ll 29-35, wherein random access memory is disclosed; as taught by Nguyen.)

As per claim 21, the rejection of claim 1 is hereby incorporated by reference, the combination of Nguyen and Donlan further discloses wherein a number of dedicated timelock nodes are selected for the set of dedicated timelock nodes such that a number of service nodes required in the first set of service nodes is reduced. (See col. 3, ll 7-25, wherein utilizing a clustered locking service for use by several other services is disclosed; as taught by Nguyen.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	2) Nori et al. (U.S. PGPub 2012/0324069) discloses middleware services framework for on-premises and cloud deployment.
	3) Vaskova et al. (U.S. Patent 10,489,213) discloses execution of a method at a cluster of nodes.
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LIN LIN M HTAY/Examiner, Art Unit 2153